Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 7, Applicant claims an electrical conductivity “which is measured after…”.  This phrasing make it unclear if the claimed positive electrode material is actually pelletized or not.  Applicant is claiming an electrical property of the second positive active material after it is acted upon by a pelletizing step but does not positively recite that this pelletizing step is part of the composition or the method of preparing it.  It is not clear if the claimed composition or the claimed method of preparation of the electrode material actually includes this limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0162598) in view of Xia (US 2019/0051899) and Kim (US 2018/0026268, hereinafter Kim ‘268).
Regarding claims 1, 5, 7, 10 and 11, Kim discloses a positive electrode material of a battery comprising: 
a first positive electrode active material represented by Formula 1 (see claim 1 of Kim which discloses an active material with a lithium cobalt-based oxide along with a lithium nickel-based oxide, and see claim 6 of Kim which discloses a lithium-cobalt based oxide which has the same composition as that claimed); and 
a second positive electrode active material (the lithium-nickel based oxide as mentioned in claim 1 of Kim) represented by Formula 2 (see claim 12 of Kim which discloses a composition the same as Formula 2, minus the M2), 
wherein the second positive electrode active material in the form of a pellet has an electrical conductivity of 0.1 µS/cm to 150 µS/cm: 
[Formula 1] 
LiCo1-aM1aO2 
[Formula 2]
LiNibCocMndM2eO2 
As mentioned above, Kim does not teach the doped lithium NMC compound of Formula 2.
Xia also discloses a Li NMC active material (see abstract).
Xia teaches adding Zr as a dopant to a NMC containing active material due to its ability to suppress voltage fading during cycling (paragraph 40).  Xia goes on to teach a composition of the dopant Zr which overlaps the content range of the claimed dopant M2 (see paragraph 41 for example which discloses an overlapping content of Zr).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the Zr dopant of Xia to the active material of Kim in order to suppress the fading of the discharge voltage during cycling.
Furthermore, Kim discloses pressing the active material (see Fig. 3 and paragraph 87) but does not explicitly disclose a pelletized active material pressed at the claimed load.
Kim ‘268 also discloses a nickel based active material.
Kim ‘268 teaches that the conductivity of the active material can be manipulated by varying the pressing load of the palletization process (see paragraphs 31, 261 and Fig. 7).  Kim ‘268 teaches overlapping pressure range in Fig. 7 to the claimed range.   The rolling pressure and the conductivity is not considered to confer patentability to the claims. As the conductivity is a variable that can be modified by adjusting the pelletizing pressure (as disclosed by Kim ‘268), the precise conductivity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed conductivity and pelletizing pressure cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the pelletizing pressure in the process of modified Kim to obtain the desired conductivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claims 2, 9 and 12, Kim further discloses the first positive electrode active material and the second positive electrode active material are included in a weight ratio of 40:60 to 90:10 (see Example 1 in paragraph 85 which discloses a 70:30 ratio). 
Regarding claim 3, Kim further discloses the first positive electrode active material has an average particle diameter (D50) of 10 µm or more (see paragraph 85 which discloses a diameter of 16-25µm). 
Regarding claim 4, Kim further discloses the second positive electrode active material has an average particle diameter (D50) of 8 µm or less (see paragraph 85 which discloses an overlapping range of 2-10µm).  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claim 8, Kim, as modified above, further discloses in the preparing of the second positive electrode active material, the solid-phase mixing is performed such that a molar ratio of nickel:cobalt:manganese:lithium:doping element M2 is in a range of 40:30:30:104:2 to 60:20:20:100:0 (see composition of LiNMC in paragraph 84 which falls within this range). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0162598) in view of Xia (US 2019/0051899) and Kim (US 2018/0026268, hereinafter Kim ‘268) as applied to claim 1 above, and further in view of Beck (US 2016/0211517).
Regarding claim 6, Kim, as modified above, teaches the claimed particle size, but is silent regarding the grain size of the particles.  
Beck also discloses a lithium NMC active material (see abstract).
Beck teaches that the grain size/primary particle size is preferably between 50 and 500nm and the size of the primary particles has an impact on energy density (paragraph 219).  
Therefore, the grain size is not considered to confer patentability to the claims. As the energy density is a variable that can be modified by adjusting the grain size (as suggested by Beck), the precise grain size would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed grain size cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the grain size in the active material of modified Kim to obtain the desired energy density (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Relevant Prior Art not Cited
US 2019/0060878 – Discloses changes to the electrical conductivity due to the pressing force in palletization (paragraph 120)
US 2017/0069907 – Discloses NMC doped active materials (see abstract).

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. On page 7, Applicant argues that the prior art references (Kim and Xia) would not be combined by one of ordinary skill in the art because there is no motivation within these references to combine.  The Office respectfully disagrees with this argument.  Given the teaches of Xia which explicitly disclose modifying the cyclability of an active material by adding a dopant, there is sufficient motivation to one of ordinary skill in the art to modify the NMC of Kim, even if it is not the only active material in the electrode, to enhance the cyclability.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Furthermore, Applicant argues that this amounts to improper hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 8, Applicant goes into detail regarding the operating starting voltage of the second positive active material and how it compares to the operating voltage of Kim.  The Office notes that Applicant is not claiming these features.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., starting voltages and operating voltages) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 8, Applicant argues that it is not known from Xia how doping the NMC of Kim would affect the conductivity of Kim.  The Office notes that the motivation to combine was not to achieve a desired electrical conductivity but to stabilize the voltage throughout multiple cycles.  
Regarding the Declaration signed by Tae Gu Yoo, an assertion is made that unexpected results are produced by the instant invention and are exemplified by the comparison between Example 1 and comparative example 3.  It is noted, however, that claims 1 and 7 are not commensurate in scope with Example 1.  See MPEP §716.02(d).  In other words, Applicant’s claim 1 and claim 7 are much broader than the data Tae Gu Yoo is declaring as unexpected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725